Citation Nr: 0740212	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals. 

2.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the right shoulder has 
been received.  

3.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the left shoulder has 
been received.  

4.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the right hand has been 
received.  

5.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the left hand has been 
received.

6.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the right knee has been 
received.  

7.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the left knee has been 
received.  

8.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the right foot has been 
received. 

9.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the left foot has been 
received.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  

The Board of Veterans' Appeals (Board) previously denied 
service connection for arthritis in an April 1978 decision.  

This appeal to the Board arises from an August 2003 rating 
decision in which the RO, inter alia, denied the veteran's 
claims for service connection for cold (weather) injury 
residuals, and for osteoarthritis of the shoulders, hands, 
feet, and knees.  In October 2003, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in December 2003, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 2004.

As indicated above, in the August 2003 rating decision, the 
RO addressed the merits of the veteran's claims for service 
connection for arthritis affecting various joints.  However, 
regardless of the RO's actions, given the Board's August 1978 
denial of the claim for service connection for arthritis, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claims for service 
connection (now characterized as affecting individual 
joints).  That matter goes to the Board's jurisdiction to 
reach the underlying claims and adjudicate the claims on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claims has been received, the 
Board has characterized the osteoarthritis claims as 
reflected on the title page.  

In December 2007, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

For the reasons expressed below, the appeal is being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, the Board notes that in 
correspondence received in June 2005, the veteran stated that 
he was submitting new evidence pertinent to his claim 
involving cold injuries, and that he also had diabetes.  This 
statement tends to suggest the veteran's intent was to raise 
a claim for service connection for diabetes.  However, as no 
such claim has been adjudicated, this matter is referred to 
the RO for appropriate action.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
The claims file reveals that additional RO action is needed 
to comply with the notification requirements of the VCAA.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Regarding the claim for service connection for cold injury 
residuals, although May 2003 RO letter informed the veteran 
where and when to send information and evidence, provided 
contact information, and advised the veteran of the medical 
records VA had requested on his behalf, he has not been 
notified as to what is needed to substantiate a claim for 
service connection, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the fact that he is to submit any 
evidence in his possession that pertains to the claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that 
action by the RO is required to satisfy the provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Regarding the remaining claims on appeal, the Board points 
out that, with respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, the RO's May 2003 letter informed the veteran 
that his claim for service connection for osteoarthritis had 
been previously denied in a November 1975 rating decision, 
and that he would need to submit "new and material 
evidence" in order for the issue to be reconsidered.  This 
letter provided notice of the appropriate legal definition of 
new and material evidence.  The Board notes, however, that 
proper notice under Kent describes "what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial."  See Kent, 20 Vet. App. at 10.  In 
this case, there is no evidence that the RO considered the 
basis for the denial of the claim for service connection for 
arthritis in the prior, final denial, and then provided the 
veteran a specifically tailored notice letter explaining what 
was needed to reopen the claims for service connection for 
arthritis, in light of the prior deficiencies in the claim.  
Further, as noted above, the May 2003 letter did not advise 
the veteran as to the information and evidence required to 
establish his underlying claims for service connection.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claims on appeal, notifying him 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  In addition to 
providing notice of the appropriate legal definition of new 
and material evidence and addressing the basis(es) for the 
prior denial of the claim, the RO should provide information 
as to what evidence is needed to establish the claims for 
service connection on the merits.  The letter should also 
specify what evidence VA will provide and what evidence the 
veteran is to provide.  The RO should also invite the veteran 
to submit all pertinent evidence in his possession (not 
previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

In addition to the above development, the Board notes that 
review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regard, during VA 
treatment at the Columbia VA Medical Center (VAMC) in January 
2004, the veteran complained of pain in the feet, and he 
reported a vague history of frostbite after he was in the war 
in Korea.  The impression was metatarsalgia which had been 
untreated previously, with possible decreased circulation 
component.  The physician ordered a circulation study of the 
lower extremities, and it was noted that the veteran had a 
return appointment in 3 weeks.  However, neither the ordered 
circulation study, nor any records of follow-up treatment 
have been associated with the claims file.  Rather, the 
January 2004 record of treatment discussed above is the most 
recent record of VA treatment associated with the claims 
file.  The Board notes that the veteran has also received 
treatment, specifically, in November 2003, at the Greenville 
Community Based Outpatient Clinic (CBOC).  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Columbia VAMC and Greenville CBOC all records of 
pertinent treatment since January 2004, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Regarding the claim for service connection for cold injury 
residuals, a November 2003 record of VA treatment reflects 
that the veteran reported a history of frostbite in the 
military.  The pertinent diagnosis was severe atrophic feet, 
probably due to frostbite.  This assessment suggests that the 
veteran has current residuals of in-service cold injury; 
however, there is no clearly stated basis for the opinion-
other than the veteran's own reported history-and there is 
no is indication that the health care provider reviewed the 
veteran's claims file.

Under these circumstances, the Board finds that a medical 
opinion by an appropriate physician-based on full 
consideration of the veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-is 
needed to resolve the claim for service connection for cold 
injury residuals.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the original claim for service connection 
for cold weather injuries.  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
notice regarding the claim for service 
connection for cold injury residuals and 
the requests to reopen claims for service 
connection for arthritis of the right 
shoulder, left shoulder, right hand, left 
hand, right knee, left knee, right foot, 
and left foot.  

The RO should explain how to establish 
entitlement to service connection, as 
well as the evidence that will be 
obtained by VA and the type of evidence 
that is the veteran's ultimate 
responsibility to submit, and invite the 
veteran to submit all pertinent evidence 
in his possession that is not already of 
record.

This letter must explain what type of 
evidence is needed to reopen the claims 
(in light of the basis(es) for the prior 
denial of service connection for 
arthritis), as well as what is needed to 
establish the underlying claims for 
service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

3.  The RO should undertake appropriate 
action to obtain the veteran's 
outstanding VA treatment records from 
the Columbia VAMC and the Greenville 
CBOC, since January 2004.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received should be associated 
with the claims file.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran currently 
has the residuals of in-service cold 
injury. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



